            Case 6:20-cv-00856-ADA-JCM Document 19 Filed 11/16/20 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

Cub Club Investement, LLC

vs.                                                  Case No.: 6:20-cv-856-ADA-JCM
Apple Inc.


                         MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Elana Nightingale Dawson                                  , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Apple Inc.                                        in this case, and

would respectfully show the Court as follows:


       1.       Applicant is an attorney and a member of the law firm (or practices under the name of)
                Latham & Watkins                                         with offices at:

                Mailing address: 555 Eleventh Street, NW, Suite 1000

                City, State, Zip Code: Washington, D.C. 20004-1304

                Telephone: 202-637-2200                      Facsimile: 202-637-2201


       2.       Since    May 13, 2016                         , Applicant has been and presently is a

                member of and in good standing with the Bar of the State of District of Columbia         .

                Applicant's bar license number is 1032247                                                .


       3.       Applicant has been admitted to practice before the following courts:

                Court:                                       Admission date:
                See Attachment A
     Case 6:20-cv-00856-ADA-JCM Document 19 Filed 11/16/20 Page 2 of 4

4.       Applicant is presently a member in good standing of the bars of the courts listed above,

         except as provided below (list any court named in the preceding paragraph before which

         Applicant is no longer admitted to practice):

         N/A




5.       I      have         have not previously applied to Appear Pro Hac Vice in this district

         court in Case[s]:

         Number:                              on the        day of                        ,         .

         Number:                              on the        day of                        ,         .

         Number:                              on the        day of                        ,         .

6.       Applicant has never been subject to grievance proceedings or involuntary removal

         proceedings while a member of the bar of any state or federal court, except as

         provided:
         N/A




7.       Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

         except as provided below (omit minor traffic offenses):

         N/A




8.       Applicant has read and is familiar with the Local Rules of the Western District of Texas

         and will comply with the standards of practice set out therein.
               Case 6:20-cv-00856-ADA-JCM Document 19 Filed 11/16/20 Page 3 of 4

          9.       Applicant will file an Application for Admission to Practice before the United States

                   District Court for the Western District of Texas, if so requested; or Applicant has

                   co-counsel in this case who is admitted to practice before the United States District

                   Court for the Western District of Texas.

                   Co-counsel: Paige Arnette Amstutz, Scott Douglass & McConnico LLP

                   Mailing address: 303 Colorado Street, Suite 2400

                   City, State, Zip Code: Austin, TX 78701

                   Telephone: 512-495-6300


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Elana Nightingale Dawson                   to the Western District of Texas pro hac vice for this case only.


                                                         Respectfully submitted,

                                                          Elana Nightingale Dawson
                                                         [printed name of Applicant]


                                                         [signature of Applicant]


                                       CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 16 day of November                     , 2020 .

                                                          Elana Nightingale Dawson
                                                         [printed name of Applicant]


                                                         [signature of Applicant]
        Case 6:20-cv-00856-ADA-JCM Document 19 Filed 11/16/20 Page 4 of 4

Applicant: Elana Nightingale Dawson


                                        ATTACHMENT A

3. Applicant has been admitted to practice before the following courts and bar:

 Bar:                                                         Admission date:
 State of Illinois                                            November 10, 2011
 Court:                                                       Admission date:
 U.S. District Court, Northern District of Illinois           June 15, 2012
 U.S. Court of Appeals for the 1st Circuit                    September 17, 2013
 U.S. Court of Appeals for the Federal Circuit                June 17, 2015
 U.S. Supreme Court                                           May 2, 2016
 U.S. Court of Appeals for the 7th Circuit                    December 30, 2016
 U.S. Court of Appeals for the 9th Circuit                    April 12, 2017
 U.S. Court of Appeals for the 4th Circuit                    April 17, 2017
 U.S. Court of Appeals for the 10th Circuit                   May 31, 2018
 U.S. Court of Appeals for the 11th Circuit                   June 22, 2018
 U.S. Court of Appeals for the 6th Circuit                    August 1, 2018
